206 Ga. 857 (1950)
59 S.E.2d 375
ADAMS
v.
ADAMS.
17083.
Supreme Court of Georgia.
May 8, 1950.
Hicks & Culbert, for plaintiff.
E. J. Clower and George Anderson, for defendant.
ATKINSON, Presiding Justice.
1. In the present suit for divorce, alimony, and custody of a child, in Floyd Superior Court, the defendant filed an answer and an amendment thereto. The plaintiff filed a demurrer which was renewed to the answer as amended. The trial court sustained the demurrer and struck the answer as amended. The defendant brought the case to the Supreme Court by direct bill of exceptions, in which the only assignment of error was upon the above ruling. It does not appear that any further judgment was rendered. Held: There being no assignment of error upon a final judgment of the trial court, the writ of error must be dismissed. Code, § 6-701; Johnson v. Battle, 120 Ga. 649 (2) (48 S.E. 128); Bozeman v. Ward-Truitt Co., 141 Ga. 45 (1) (80 S.E. 320); Goode v. Hays, 145 Ga. 805 (89 S.E. 836); Henderson v. Howard, 149 Ga. 63 (99 S.E. 27); Rabhan v. Rabhan, 185 Ga. 355, 357 (195 S.E. 193); Cook County v. Thornhill Wagon Co., 186 Ga. 835 (199 S.E. 117); Rivers v. Hollingsworth, 196 Ga. 708 (27 S.E. 2d, 330).
2. Where it is apparent that this court is without jurisdiction, it is the duty of the court on its own motion to raise such question, and to dismiss the writ of error. Welborne v. State, 114 Ga. 793, 795 (40 S.E. 857); Gilbert v. Tippins, 183 Ga. 497 (3) (188 S.E. 699); Van Ormer v. Harris, 184 Ga. (191 S.E. 378); Henderson v. Anderson, 188 Ga. 118 (1) (3 S.E. 2d, 97).
Writ of error dismissed. All the Justices concur.